DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 12/27/2018 filling of Application 16/313,483.  Claims 1-15 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 were subject to a restriction requirement.  The Applicant elected Claims 1-3.  Claims 4-15 are withdrawn from consideration.  Applicant’s election without traverse of these claims in the reply filed on October 14, 2021 is acknowledged.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the discrimination index".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-3 are directed to methods for measuring task performance.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of diving subjects into groups based where their scores fall on a discrimination index.  The following limitations are directed to the abstract idea:

A task execution order determination system that performs information processing to specify the execution 5order of a plurality of types of tasks, 
wherein, with respect to each of the plurality of types of tasks, a task ID 10identifying the task as well as task execution order data for storing a parameter to determine the execution order of the task, wherein the processing device specifies the execution order of the task based on the parameter, and  
15wherein, with respect to each of a plurality of measuring subjects, when a previously given score is associated with the discrimination index obtained from the execution result of the task, and when the plurality of measuring subjects are divided into two groups by a 20predetermined threshold of the score, the parameter is the predetermined threshold of score at which the 

The claimed invention is a method to assess task performance and to group users based on task performance scores which fall into the methods of organizing human activity grouping.  Further, the steps that are drawn to dividing users into 2 groups can be performed in the human mind.  Accordingly, the claim recites an abstract idea.  Claims 12 and 16 recite similar limitation to claim 1 and thus are also directed to the same abstract ideas.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional element of:
processing device and a storage device 
However, processing device and the storage device are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amounts no more than mere instructions to apply the exception using a generic computer component.  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitations other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, Claims 2-3 further limit that Abstract idea by introducing limitations that are also drawn determining how to group users based on task performance which are directed to methods of organizing human activities.  As such, the dependent claims do not recite additional elements that integrate the abstract idea into a practical application or provide and inventive concept.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 12-20 are rejected for similar reason as claims 1-11.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matucci US 2016/0262680 A1 in view of Royall US 2013/0224117 A1.

As per Claim 1 Matucci teaches a task execution order determination system that performs information processing to specify the execution 5order of a plurality of types of tasks, (see Matucci para. 88 that teaches In one embodiment, a user is considered engaged in multi-tasking if they are attending to and performing at least two tasks simultaneously under a few conditions. First, for example, the tasks may be considered to be simultaneous if the user is providing inputs to the two tasks as the same time. For instance, a user could be providing movement inputs for a motor task through a joystick and at the same time providing inputs to a reaction task with a mouse. Second, for example, the tasks may be considered to be simultaneous if the user switches between the two tasks within a set amount of time. The set amount of time for switching could be considered about 1 tenth of a second, 1 second, about 5 seconds, about 10 seconds, about 30 seconds, about 1 minute, or 2 or more minutes. The tasks can be presented to the user in any order known to work by one skilled in the art. For example, tasks may be presented in a rotating order (e.g., A, B, C, . . . n, A, B, C . . . n, etc.); in a predetermined order set by someone familiar for a particular purpose (e.g. A, B, A, B, C, A, B, C, D, etc. or A, A, A, B, B, C); in a random order; or in a random order with some conditions on the distribution of certain tasks. For instance, a user could be providing language based inputs to an email task for 1 minutes and responding to instant messages with language based inputs for 30 seconds before returning to the email task for 2 minutes. Third, for example, the tasks may be considered to be simultaneous if the tasks are completed within a short time period and are done right after one another with no break. Short time period is considered about 1 tenth of a second, about 1 second, about 5 seconds, about 10 seconds, about 30 seconds, about 1 minute, or 1-2 minutes. For instance, a user may engage in web browsing for 30 seconds, followed by instant messaging for 30 seconds, followed by game play for 30 seconds. Fourth, for example, the tasks may also be considered simultaneous if the user is instructed to complete at least two tasks within a set period of time. For two tasks, that period of time could be about 10 seconds, about 30 seconds, about 1 minute, about 4 minutes, about 5 minutes, about 7 minutes, or 10 minutes or more.)
 the task execution order determination system comprising a processing device and a storage device, (see para. 181-182)
wherein, with respect to each of the plurality of types of tasks, the storage device stores a task ID 10identifying the task as well as task execution order data for storing a parameter to determine the execution order of the task, (para. 88 teaches for example, tasks may be presented in a rotating order (e.g., A, B, C, . . . n, A, B, C . . . n, etc.); in a predetermined order set by someone familiar for a particular purpose (e.g. A, B, A, B, C, A, B, C, D, etc. or A, A, A, B, B, C); in a random order; or in a random order with some conditions on the distribution of certain tasks. )
wherein the processing device specifies the execution order of the task based on the parameter, and  (para. 14 teaches  his method can be implemented in multiple scenarios, including measurement of performance when the user engages in two or more tasks simultaneously for purposes other than cognitive measurement (passive tasks) and active measurement of performance on prescribed tasks specifically designed for cognitive assessment (active tasks). Examples of passive tasks are: writing emails, responding to instant messages, and browsing the internet. Active tasks are those that are designed to evaluate a user's cognitive function in a specific domain, such as memory task. Commercially available video games often engage users in multi-tasking and offer an excellent opportunity for cognitive evaluation. Additionally, video games may be specifically designed to present multi-tasking with active tasks.  The Examiner considers a memory task to be a parameter that determines order of tasks.  Further para. 94 teaches there are also many ways to provide active tasks for a user. For example, there are multiple tasks that evaluate a user's cognitive abilities in the following domains: attention, memory, motor, reaction, executive function, decision-making, problem-solving, language processing, and comprehension, among others. The active task can last as long as the user is willing to engage in the task or for a prescribed amount of time, 30 seconds or less, about 1 minutes, about 4 minutes, about 7 minutes, about 10 minutes, and 15 minutes or more.)
15wherein, with respect to each of a plurality of measuring subjects, when a previously given score is associated with the discrimination index obtained from the execution result of the task, and  (see Fig. 4 and para. 171 that teaches he results present are from just one of the worlds within the Project: EVO game. FIG. 4 presents the results of the assessment studies. There was significant difference (p<0.05) between the older adults and the younger adults for the mean reaction time to stimuli (FIG. 4.A) and the standard deviation of the reaction time (FIG. 4.B) while the participants are in a multi-tasking environment. Our cognitive measurement tool was able to show the cognitive decline that is known to be present in older adults.)
Matucci does not explicitly disclose when the plurality of measuring subjects are divided into two groups by a 20predetermined threshold of the score, the parameter is the predetermined threshold of score at which the discrimination accuracy for discriminating between the two groups by the discrimination index is maximized or above a given level.  However, Royall para. 21 teaches n certain aspects, methods for assessing a condition in an individual comprise: (a) selecting (i) a battery of behavioral measures of a subject, and (ii) one or more measures of a target condition or disease; (b) constructing (i) a first latent factor related to variance of the behavioral measures, (ii) a second latent factor related to variance of the target measures, and (iii) a third hybrid factor related to covariance of the behavioral measures and the target measures by using structural equation modeling (SEM); (c) determining the hybrid factor loadings on a validation cohort and using the loading to export a score for each individual in a validation cohort; (d) selecting score thresholds based on the validation cohort; (e) applying the score threshold to a score obtained from the individual being assessed, wherein the score for the individual is obtained by administering the same set of measures used to construct the hybrid factor in the validation cohort where the individual's score is compared to the score thresholds of the validation cohort. In certain aspects the score thresholds define those subjects with dementia, mild cognitive impairment, or normal cognition. The behavioral measure can comprise a battery of verbal measures, a battery of non-proprietary measures, a battery of bedside measures or any other measures that can be related to a particular target. The target condition or disease can be a diagnosis, propensity to develop a condition, mood state, behavior, or biomarker related to a condition or disease. In certain aspects the optimal score thresholds are selected by Receiver Operating Curve (ROC) analysis of determinations of the same population used to construct the hybrid latent factor.   Para. 150 teaches he diagnostic performance or accuracy of a test to discriminate diseased from normal cases can be evaluated using ROC curve analysis (Metz (1978) Sem Nuc Med 8, 283-98; Zweig and Campbell (1993) Clin Chem 39, 561-77). Briefly the true positive rate (Sensitivity) is plotted as a function of the false positive rate (100-Specificity) for different cut-off points of a parameter. Each point on the ROC curve represents a sensitivity/specificity pairing corresponding to a particular decision threshold. The area under the ROC curve (AUC) is a measure of how well a parameter can distinguish between two diagnostic groups (diseased/normal). The analysis was performed in Statistical Package for the Social Sciences (SPSS) (2009).  Both Matucci and Royall are directed to determining cognitive ability.  Therefore, it would have been obvious to a person having rdinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Matucci to include when the plurality of measuring subjects are divided into two groups by a 20predetermined threshold of the score, the parameter is the predetermined threshold of score at which the discrimination accuracy for discriminating between the two groups by the discrimination index is maximized or above a given level as taught by Royall to free clinical diagnoses from the need for expert opinion which makes diagnoses more readily available (see para. 8).

As per Claim 2 Matucci does not teach  the task execution order determination system according to claim 1, 
wherein, with respect to each of the plurality of types of tasks, the task execution order data further 5stores a discrimination index threshold for discriminating between the two groups by the discrimination index.  However, Royall para. 8 teaches  In certain aspects the cognitive-functional correlate score is assessed by comparison with a scale that is determined using data that has been classified into at least 2 outcomes, e.g., normal and dementia. In certain aspects the scale can be sub-classified in to 1, 2, 3, 4, 5, 6, 7, or more outcomes that can be determined subjectively or objectively using cognitive and functional data.  Both Matucci and Royall are directed to determining cognitive ability.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Matucci to include wherein, with respect to each of the plurality of types of tasks, the task execution order data further stores a discrimination index threshold for discriminating between the two groups by the discrimination index as taught by Royall to free clinical diagnoses from the need for expert opinion which makes diagnoses more readily available (see para. 8).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matucci US 2016/0262680 A1 in view of Royall US 2013/0224117 A1 as applied to Claim 1 and in further view of Ghajar US 20150126899 A1.

As per Claim 3 Matucci does not teach  the task execution order determination system according to claim 2, 10
wherein, with respect to each of the plurality of types of tasks, the task execution order data further stores a direction flag that defines the magnitude relationship of the score corresponding to above and below the discrimination index threshold. However, Ghajar para. 72 teaches the system calculates (732) a current performance index for the subject. In some embodiments, the system compares (734) the current performance index to a baseline performance index for the subject as a diagnostic to measure the effects any of: a traumatic brain injury, intoxication, dementia, and fatigue. For example, in some embodiments, if the current performance index is less than the baseline performance index by at least (or, alternatively, more than) a predefined threshold, the system makes an assessment that the user's performance has declined (e.g., if compared against a baseline performance index of the subject) or is impaired (e.g., if compared against a baseline performance index of a control group). Both Matucci and Ghajar are directed to determining cognitive ability.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Matucci to include wherein, with respect to each of the plurality of types of tasks, the task execution order data further stores a direction flag that defines the magnitude relationship of the score corresponding to above and below the discrimination index threshold as taught by Ghajar to provide a convenient, low-cost indication of a person's cognitive ability (see para 73).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683